Case 2:20-cv-00136-NT Document 44 Filed 03/17/21 Page 1 of 2             PageID #: 570




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


  OLYMPIA HOTEL MANAGEMENT                 )
  LLC,                                     )
                                           )
                  Plaintiff,               )
                                           )
  v.                                       )      2:20-cv-00136-LEW
                                           )
  BEND HOTEL DEVELOPMENT                   )
  COMPANY, LLC,                            )
                                           )
                  Defendants.              )



                  ORDER SETTING SETTLEMENT CONFERENCE

         It is hereby ORDERED that this matter be set for a settlement conference to

  be held before U.S. Magistrate Judge John C. Nivison. The settlement conference

  will be held remotely via videoconference, on April 27, 2021, commencing at 8:30

  a.m.

         It is FURTHER ORDERED that counsel appear by video conference with

  their clients and insurance representatives at such time and be fully authorized to

  accomplish settlement of the case and prepared to engage in effective settlement

  negotiations.

         The parties shall each submit to Judge Nivison, on or before April 20,

  2021, an in camera statement, no more than five pages in length, setting forth their

  respective settlement positions concerning all issues involved in the case, setting

  forth a detailed articulation of the rationale for such position. The parties shall
Case 2:20-cv-00136-NT Document 44 Filed 03/17/21 Page 2 of 2           PageID #: 571




  also submit as part of the in camera statement a realistic estimate of anticipated

  attorneys fees and costs in the event of trial to final judgment. The statements

  are not to be provided to the opposing side and shall be sent directly to Judge

  Nivison's chambers and not electronically filed with the Clerk. The

  statements may be sent via email to newcases.bangor@med.uscourts.gov or

  faxed to 207-945-0362, or by U.S. mail to Office of U.S. Magistrate Judge, 202

  Harlow Street, Bangor, ME 04401; or delivered in hand to the Clerk's Office

  at 202 Harlow Street, Bangor, Maine.



                                    /s/ John C. Nivison
                                    U.S. Magistrate Judge

  Dated this 17th day of March, 2021.
